Exhibit 10.5

 

DENDREON CORPORATION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

(WASHINGTON STATE)

 

This Executive Employment Agreement (“Agreement”) is entered into as of the date
of the last signature to this Agreement (“Effective Date”), by and between
Dendreon Corporation, a Delaware corporation (the “Company”), and Richard F.
Hamm, Jr. (“Employee”).

 

The parties agree as follows:

 

1. Employment. The Company hereby employs Employee as Senior Vice President,
General Counsel and Corporate Secretary, and Employee hereby accepts such
employment, upon the terms and conditions set forth in this Agreement.

 

2. Duties.

 

2.1 Position. Employee shall perform such duties as are customary for the
position of Senior Vice President, General Counsel and Corporate Secretary
Officer and any additional duties that President and Chief Executive Officer may
reasonably prescribe from time to time. Employee shall devote Employee’s full
business time and efforts to the performance of Employee’s assigned duties for
the Company, provided, however, that Employee may devote reasonable periods of
time to (a) serving on the board of directors of other corporations subject to
the prior approval of the President and Chief Executive Officer, and (b)
engaging in charitable or community service activities, so long as none of the
foregoing additional activities interfere with Employee’s duties under this
Agreement.

 

2.2 Work Location. Employee’s principal place of work shall be located in
Seattle, Washington, or such other location as the parties may agree upon from
time to time.

 

3. Term. The employment relationship pursuant to this Agreement shall begin on
the Effective Date, will be for no specified term, and may be terminated by
Employee or the Company at any time, with or without Cause (as defined in
Section 6), subject to the provisions regarding termination set forth in Section
6.

 

4. Compensation.

 

4.1 Base Salary. As compensation for Employee’s performance of his duties under
this Agreement, the Company shall pay Employee a base salary (“Base Salary”),
which shall initially equal Two Hundred Eighty Thousand Dollars ($280,000) per
year, payable in accordance with the normal payroll practices of the Company,
less required deductions for state and federal withholding tax, social security
and all other required employment taxes and payroll deductions. The Base Salary
may not be reduced for reasons unrelated to Employee’s performance unless the
base salaries of all other employees of the Company at the Vice President level
and above are proportionally reduced.

 

1



--------------------------------------------------------------------------------

4.2 Incentive Compensation. Within thirty (30) days after the end of each
calendar year, if the Company and Employee meet specified targets agreed upon in
advance by the Board, Employee shall be entitled to receive a bonus of up to
forty percent (40%) of his Base Salary (the “Annual Bonus”) as determined by the
Board or its designee, in its sole discretion. If the Company and Employee do
not fully meet such targets, the Company may pay Employee a bonus of such amount
as the Board or its designee deems appropriate in its sole discretion. Before
the beginning of a new bonus year, the Board may, in its discretion, reduce the
percentage of the Annual Bonus applicable to employees, provided that Employee’s
Annual Bonus may be reduced only to the extent that the percentage annual
bonuses of all other employees of the Company at the Vice President level and
above are proportionally reduced.

 

4.3 Performance and Compensation Review. The Employee’s performance will be
reviewed on no less than an annual basis to determine whether Employee’s salary
or other compensation should be modified.

 

4.4 Vacation. Employee shall be eligible to earn three (3) calendar weeks of
paid vacation in each year of this Agreement. Vacation will accrue at the rate
of ten (10) hours per month, and may be carried over from year to year up to a
maximum cap of 240 hours. Any accrued unused vacation will be cashed out upon
termination of employment at Employee’s then current Base Salary rate.

 

4.5 Benefits and Insurance. In addition to the vacation benefits in Section 4.4
above, Employee shall be entitled to all benefits that the Company may make
generally available from time to time to its employees, subject to the terms and
conditions of the applicable policy or plan, and provided that Employee
understands that he/she will be designated as a key employee for purposes of any
FMLA leave.

 

5. Business Expenses. The Company shall pay, or promptly reimburse, Employee for
all reasonable, out-of-pocket travel and business expenses incurred in the
performance of Employee’s duties on behalf of Company for which Employee submits
the required supporting documentation and otherwise fully complies with the
Company’s travel and expense reimbursement policy as in effect from time to
time.

 

6. Separation of Employee’s Employment.

 

6.1 Termination for Cause by Company. The Company may terminate Employee’s
employment at any time for Cause. For purposes of this Agreement, “Cause” is
defined as: Employee’s continued neglect or failure to perform his duties and
responsibilities satisfactorily, after written notice thereof; willful
misconduct by Employee with respect to his duties and responsibilities under
this Agreement; conduct which is materially injurious (monetarily or otherwise)
to the Company, including without limitation, misuse of Company funds or
property; unethical business practices or dishonesty related to the Company’s
business; any other material breach by Employee of this Agreement or any
noncompetition, nondisclosure and/or invention agreement with the Company;
conviction of a felony or misdemeanor involving moral turpitude; or any similar
or related act or failure to act by Employee which is materially adversely
injurious to the Company. In the event that Employee’s employment is terminated
in accordance with this Section 6.1, Employee shall be entitled to receive, on
Employee’s first regular payday following his Termination Date, a lump sum
payment equal to the following: (i) Employee’s then current Base Salary,
prorated to the date of termination of employment (“Termination Date”), and (ii)
any accrued unused vacation as of the Termination Date, all of the foregoing to
be less required withholding. All other Company

 

2



--------------------------------------------------------------------------------

obligations to Employee, including but not limited to any bonus as described in
Section 4.2 and Severance (as defined in Section 6.2), and excepting the
Company’s obligations in Section 8.8 (Dispute Resolution) will automatically
terminate and be completely extinguished as of the Termination Date.

 

6.2 Termination Without Cause. If the Company terminates Employee’s employment
without Cause, or if Employee resigns for Good Reason in accordance with Section
6.3, Employee will be entitled to receive, on Employee’s first regular payday
following his Termination Date, the following: (a) a lump sum severance payment
in an amount equal to three-fourths (3/4ths) of Employee’s then current Base
Salary, (b) three-fourths (3/4ths) of the amount of maximum Annual Bonus payable
to Employee for the then calendar year, (c) all accrued, unused vacation, all
(a), (b), and (c) to be less required withholding; (d) payment of reasonable
costs not to exceed $10,000 for outplacement services provided by a purveyor
approved by Company, upon delivery to the Company of an itemized invoice for
such services; (e) payment by the Company for continuation of all Health
Benefits in effect on the Termination Date and timely elected by Employee under
COBRA, for a period of eighteen (18) months following the Termination Date, or
until Employee is eligible to receive comparable health benefits from another
Employer; and (f) full accelerated vesting of any and all unvested stock options
and restricted stock grants held by Employee (together, “Severance”). All other
Company obligations to Employee pursuant to this Agreement, except those in
Section 8.8 (Dispute Resolution), will automatically terminate and be completely
extinguished as of the Termination Date.

 

6.3 Resignation of Employee for Good Reason. Employee will be deemed to have
resigned for “Good Reason” if any of the following events or conditions occur
without the Employee’s express consent:

 

  (a) The Board or Company (i) alters Employee’s duties, responsibilities or
title resulting in a significant diminution of the Employee’s position, duties,
responsibilities or status with the Company and (ii) contemporaneously reduces
Employee’s Base Salary, unless the base salaries of all other employees of the
Company at the Vice President level or above are proportionately reduced; or

 

  (b) The Board or Company transfers or assigns Employee to any location that is
more than fifty (50) miles from the location of Employee’s principal office.
Required travel on the Company’s business that is consistent with the business
travel obligations of Employee’s position is excluded from this Section.

 

6.4 Resignation by Employee Without Good Reason. Employee may voluntarily resign
his position with the Company without Good Reason at any time on thirty (30)
days’ advance written notice. In the event Employee’s resignation is without
Good Reason, Employee will be entitled to receive, on Employee’s first regular
payday following his Termination Date, a lump sum payment equivalent to the
following: (i) the Base Salary then in effect, prorated to the Termination Date;
and (ii) accrued unused vacation as of the Termination Date, all of the
foregoing to be less required withholding. All other Company obligations to
Employee pursuant to this Agreement, except those in Section 8.8 (Dispute
Resolution), will automatically terminate and be completely extinguished.

 

3



--------------------------------------------------------------------------------

6.5 Employee’s Execution of Release. The payment of Severance pursuant to
Section 6.2, 6.3, or Section 6.6(b) is expressly contingent upon execution by
Employee or his duly authorized representative of a full and general release of
any and all claims against the Company and its officers and directors in the
form reasonably required by the Company.

 

6.6 Termination Upon Death or Disability.

 

(a) Death. Employee’s employment will terminate automatically upon death of the
Employee. In the event of Employee’s death, Employee’s Base Salary then in
effect, prorated to the Termination Date, and any accrued unused vacation as of
the Termination Date, all of the foregoing to be less required withholding,
shall be paid, on the Employee’s first regular payday following his Termination
Date, to the beneficiary designated in writing by the Employee (“Beneficiary”)
or, if no such Beneficiary is designated, to the Employee’s estate. In addition,
(i) the Company will continue the Employee’s Base Salary until the earlier of
six months from the Termination Date or the commencement of death benefits under
any existing Company Group Life Insurance Plan, and (ii) the Company shall fully
accelerate vesting of any and all unvested stock options and restricted stock
grants held by Employee.

 

(b) Disability. In the event that Employee becomes physically or mentally
disabled such that he/she is unable to perform his duties for a period of three
(3) consecutive months as determined by a medical professional (“Disability”),
the Company may terminate Employee’s employment, unless otherwise prohibited by
law. In the event of termination due to Disability, Employee shall be paid, on
the Employee’s first regular payday following his Termination Date, a lump sum
payment equivalent to Employee’s Base Salary then in effect prorated to
Employee’s Termination Date, and any accrued unused vacation as of the
Termination Date, all of the foregoing to be less required withholding. In
addition, (i) the Company will continue Employee’s Base Salary (less any short
term disability payments Employee receives from the Company) until the earlier
of six (6) months from the Termination Date or the commencement of Long Term
disability payments under any existing Company Long Term Disability Policy; and
(ii) the Company shall fully accelerate vesting of any and all unvested stock
options and restricted stock grants held by Employee.

 

6.7 Board Action. The Company agrees to take all actions required by the Board
or otherwise to accelerate Employee’s unvested stock options and restricted
stock grants as required by Sections 6.2, 6.3, or 6.6.

 

6.8 Change in Control. In the event of the Employee’s “Involuntary Termination
Without Cause” or “Termination For Good Reason” as defined in the Dendreon
Corporation Change of Control Executive Severance Plan (“Change of Control
Severance Plan”), during the “Severance Period” as defined in the Change of
Control Severance Plan, the terms of the Change in Control Severance Plan shall
govern instead of this Agreement, provided, however, that if Employee’s
employment is terminated during the Severance Period due to a Disability as
defined under this Agreement, this Agreement shall govern. In all other
circumstances, this Agreement shall govern the Employee’s termination of
employment.

 

4



--------------------------------------------------------------------------------

7. Agreement Not to Compete.

 

7.1 No Employment with, or Connection to, Competitor. Employee agrees that,
during the term of his employment with the Company and for a period of nine (9)
months thereafter, Employee will not, without securing the prior written
permission of the Company:

 

(a) be employed by, act as an agent for, or consult with or otherwise perform
services for, a Competitor (as defined below); or

 

(b) own any equity interest in, manage or participate in the management (as an
officer, director, partner, member or otherwise) of, or be connected in any
other manner with, a Competitor, except that this section shall not restrict
Employee from owning less than one percent (1%) of the equity interests of any
publicly held entity.

 

7.2 Nonsolicitation of Company Employees, Customers, etc. Employee agrees that
for a period of one (1) year following Employee’s Termination Date, Employee
will not, without securing the prior written permission of the Company:

 

(a) induce or attempt to induce any Employee, officer, director, agent,
independent contractor, consultant, customer, strategic partner, licensor,
licensee, supplier or other service provider of the Company to terminate a
relationship with, cease providing services or products to, or purchasing
products or services from, the Company; or

 

(b) perform services or solicit the opportunity to perform services for a
customer or client of the Company for which or with which the Company was, as of
Employee’s Termination Date, performing services, contracting for the
performance of services or engaging in negotiations with respect to a contract
for the performance of services.

 

7.3 Definition of Competitor. The term “Competitor” as used in this Agreement
means any individual or entity that is directly or indirectly engaged in the
development and/or commercialization in the United States of one or more ex vivo
cellular immunotherapies for the therapeutic treatment of cancer, which ex vivo
cellular immunotherapies generate twenty percent (20%) or more of either the
annual gross revenue or worldwide operating expense of such Competitor in the
United States. The term “Competitor” also includes an individual or entity that
is preparing to directly or indirectly engage in the development and/or
commercialization in the United States of ex vivo cellular immunotherapies, if
such ex vivo immunotherapies are anticipated to generate twenty (20%) or more of
either the annual gross revenue or annual operating expense of such Competitor
in the United States during the first calendar year of development and/or
commercialization.

 

7.4 Reasonableness of Restrictions. The Company and Employee agree that, in
light of all of the facts and circumstances relating to the relationship that
exists and is expected to exist between the Company and Employee, these
restrictions (including, but not limited to, the scope of the restricted
activities, the duration of the restrictions, and the geographic extent of the
restrictions) are fair and reasonably necessary for the protection of the
goodwill and other protectable interests of the Company. If a court or
arbitrator of competent jurisdiction declines to enforce any of these
restrictions, the Company and Employee agree that the restrictions shall be
enforceable to the maximum extent allowed by law.

 

5



--------------------------------------------------------------------------------

8. General Provisions.

 

8.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Employee shall not be entitled to assign any of
Employee’s rights or obligations under this Agreement.

 

8.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

8.3 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefits contemplated in this Agreement to the fullest
extent permitted by law. If a deemed modification is not satisfactory in the
judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected.

 

8.4 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. Both
parties have participated in the negotiation of this Agreement. Therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

8.5 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.

 

8.6 Survival. Section 6 (“Separation of Employee’s Employment”), Section 7
(“Agreement Not to Compete”), Section 8 (“General Provisions”) of this Agreement
shall survive Employee’s employment by the Company.

 

8.7 Entire Agreement. This Agreement, the Company’s stock option plan and
documents reflecting options and restricted stock granted to Employee, the
Proprietary Information and Inventions Agreement entered into by Employee at the
commencement of his employment with the Company, and the Indemnity Agreement
entered into by the Company and Employee, if any, together with the Dendreon
Corporation Change of Control Executive Severance Plan, constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. This Agreement may be amended or modified
only with the written consent of Employee and a duly authorized officer of the
Company. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

8.8 Dispute Resolution. The parties agree that any dispute arising out of this
Agreement shall be resolved by the parties through confidential mediation or
final and binding confidential arbitration. The parties will first attempt to
mediate the dispute before a

 

6



--------------------------------------------------------------------------------

neutral mediator agreed upon by the parties. If mediation is not successful, the
dispute will be submitted to final and binding confidential arbitration before a
neutral arbitrator agreed upon by the parties. Except as specifically provided
herein, the mediation or arbitration shall be governed by the rules of the
American Arbitration Association or such other rules as agreed to by the
parties. Each party shall be responsible for their own costs and attorneys’ fees
relating to mediation and arbitration. Both parties agree that the procedures
outlined in this paragraph are the exclusive methods of dispute resolution.

 

8.9 Injunctive Relief. Notwithstanding the foregoing, any action brought by the
Company under this Agreement seeking a temporary restraining order, temporary
and/or permanent injunction and/or decree of specific performance of the terms
of this Agreement may be brought in a court of competent jurisdiction without
the obligation to proceed first to mediation or arbitration. The Company shall
not be required to post a bond as a condition for the granting of such relief.

 

8.10 Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington as though made and to be
fully performed in that State. Venue for any action, including mediation or
arbitration under Section 8.8, arising from this Agreement shall be exclusively
in King County, Washington.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND EACH
AND EVERY PROVISION.

 

   

RICHARD F. HAMM, JR.

 

Dated: 12/8/04

 

/s/ Richard F. Hamm, Jr.

--------------------------------------------------------------------------------

   

Address:

 

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

DENDREON CORPORATION

Dated: 12/8/04

 

By:

 

/s/ Mitchell H. Gold, M.D.

--------------------------------------------------------------------------------

   

Its:

 

President and Chief Executive Officer

 

7